Citation Nr: 0116994	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-02 642	)	DATE
	)
	)                

On appeal from the Department of Veterans Affairs (VA) 
Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
March 1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the RO which denied service connection for PTSD.


REMAND

The Board observes that Veterans Claims Assistance Act 
eliminates the concept of a well-grounded claim, enhances the 
VA's duty to assist a veteran in developing the facts 
pertinent to a claim, and expands the VA's duty to notify the 
veteran and his representative, if any, concerning the 
aspects of claim development.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In August 1997, the RO received the veteran's claim of 
service connection for PTSD.  In connection with the claim of 
service connection, she submitted a statement outlining her 
claimed stressful events in service.  For the most part, she 
reported incidents in which she was sexually harassed.  She 
also reported an incident in which a Navy diver sexually and 
physically assaulted her.  In her substantive appeal dated in 
January 1999, the veteran reported that she was sexually 
abused as a child by her father and by her brother.  She also 
related that her father physically abused her.

When a claim of service connection for PTSD is based on an 
alleged personal assault, VA has a special obligation to 
assist the veteran in developing the claim.  See Patton v. 
West, 12 Vet. App. 272 (1999).  In this regard, the Court 
noted that VA's Adjudication Procedure Manual M21-1 (Manual 
M21-1), Part III, 5.14(c) provides very specific requirements 
for assisting the veteran in these types of cases.  The 
additional assistance required is due to the unique 
circumstances and inherent difficulty often involved in 
substantiating and documenting personal assault claims.  Such 
assistance includes providing an opportunity to submit 
"alternative evidence" supporting her allegations, since the 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  See VA's Adjudication 
Procedure Manual M21-1 (Manual M21-1), Part III, 5.14(c)(5).  
Such alternative source evidence may include, among other 
things, testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, as 
well as copies of personal diaries or journals or evidence of 
substance abuse and/or performance evaluations.  Other forms 
of alternative source evidence may include records showing 
the veteran had behavioral changes that occurred at the time 
of the incident in question, such as visits to a medical 
counseling or clinic or dispensary without a specific 
diagnosis or specific ailment, sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification, lay statements 
indicating increased use or abuse of leave without an 
apparent reason, increased disregard for military or civilian 
authority, unexplained economic or social behavior changes, 
etc.  Id.  In the instant case, the veteran has not be given 
notice that alternative evidence may be submitted for the 
purpose of corroborating her claimed stressors.

If additional evidence is submitted or otherwise obtained 
which corroborates the claimed stressor, the veteran should 
undergo a VA psychiatric examination to obtain a medical 
opinion as to whether there is an etiological relationship 
between her current PTSD and the alleged assault/harassment 
in service.  The examiner should also comment on the impact 
of the veteran's preservice sexual and physical abuse.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In this regard, 
it is imperative that the examiner be given the opportunity 
to review the file, so that all of the veteran's history 
shown in the records is considered.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
her for PTSD since her discharge from 
service.  The RO should then contact the 
medical providers and, following the 
procedures of 38 C.F.R. § 3.159, obtain 
copies of all related medical records 
which are not already on file.  

2.  The RO should contact the veteran in 
writing for the purpose of advising her 
of the evidence needed to substantiate 
her claim for service connection for PTSD 
based on governing laws and regulations, 
and VA's Adjudication Procedure Manual 
M21-1 (Manual M21-1), Part III, 5.14(c).  
The RO should also advise the veteran of 
her right to submit any additional 
argument and/or evidence in support of 
her claim of service connection for PTSD.  

3.  The veteran must also be requested to 
submit a comprehensive written statement 
containing as much detail as possible 
regarding the in-service sexual assault 
and harassment and any other stressor to 
which she alleges she was exposed to in 
service and which led to the onset of 
PTSD.  Specific details of the claimed 
stressful events during service, such as 
the dates of all incidents, locations of 
the incidents, and the full names of 
those involved should be requested.  The 
veteran must be advised that this 
information is necessary to obtain 
supportive evidence of her claimed 
stressors, and that she must be as 
specific as possible because without such 
details, adequate research for verifying 
information cannot be conducted.  She 
must also be advised to obtain and submit 
any verifying data from individuals who 
might have knowledge of the in-service 
stressors which is claimed to have led to 
the onset of PTSD, including statements 
from fellow servicemen or family members, 
including any current or former spouse.

4.  The RO should also ask the veteran to 
furnish a listing of any alternative 
sources from which pertinent evidence 
concerning the alleged service incident 
could be obtained.  If the veteran 
provides sufficient identifying 
information in this regard, then an 
attempt to obtain such evidence should be 
made by the RO.  The RO should follow all 
applicable procedures in VA's 
Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, 5.14(c).  Any 
additional evidence submitted by the 
veteran or otherwise obtained should be 
associated with the claims folder.

In particular, the veteran should respond 
to the following with as much specificity 
as possible:

(a) Was any medical care sought from 
service department or civilian medical 
personnel immediately following the 
alleged inservice physical/sexual assault 
or in the months following the incident?

(b) Was the incident ever reported to 
civilian or military authorities?  If so, 
give detailed information concerning the 
place where it was reported and the 
name(s) of the people who took the 
report.

(c) Were the services of a crisis 
intervention center ever sought?

(d) Were family members, roommates, 
fellow service members, or clergy told of 
the claimed inservice sexual/physical 
assault.  If so, the veteran should be 
advised to get statements from these 
individuals and such statements should 
indicate the date that the veteran shared 
her claimed service trauma with them.

(e) Were there any behavioral changes 
following the incident, including but not 
limited to (i) a visit to a medical or 
counseling clinic or dispensary without a 
specific diagnosis or specific ailment; 
(ii) a sudden request for a change in 
military occupational specialty or duty 
assignment; (iii) the occurrence of 
episodes of depression, panic attacks or 
anxiety but no identifiable reasons for 
the episodes; (iv) substance abuse 
involving alcohol or drugs; (v) increased 
use of leave without immediate reason; 
(vi) changes in performance evaluations; 
(vii) increased or decreased use of 
prescribed or over-the-counter 
medications; (viii) disregard for 
military or civilian authority; (ix) 
obsessive behavior such as over or under 
eating; or (x) unexplained economic or 
social behavior changes?

5.  If the RO determines that there is 
evidence of behavior changes at the time 
of the alleged incident that might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in the VA's 
Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, 5.14(c) (9).

6.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) (2000) 
and VA's Adjudication Procedure Manual 
M21-1 (Manual M21-1), Part III, 5.14(c) 
with respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors 
established by the record. 

7.  Thereafter, if the evidence 
corroborates a claimed in-service 
stressor, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and etiology of 
any PTSD found.  The claims file, a 
separate copy of this remand, and a list 
of the stressor(s) found by the RO to be 
corroborated by the evidence must be 
provided to the examiner for review.  The 
examiner should specifically state on the 
report whether the claims file was 
reviewed in connection with the report.

The psychiatric examiner must offer a 
professional opinion, with full 
supporting rationale, as to the 
following:

(a) Is it at least as likely as not, 
based on clinical observations made to 
date and a review of any behavioral 
changes noted by the record that the 
veteran was the victim of a 
personal/sexual assault in service and/or 
a victim of a personal/sexual assault 
before service?

(b) Does the veteran have PTSD meeting 
the criteria of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 
1994), and, if so, is it at least as 
likely as not that the veteran's PTSD is 
the result of an in-service 
personal/sexual assault?  The examiner 
should comment on whether PTSD pre-
existed service and if so, whether her 
PTSD underwent an increase in severity in 
service due to any incident thereof?  If 
so, the examiner must state whether such 
increase was due to the natural progress 
of the disability?  If the veteran is 
found to have PTSD, the examiner should 
report the date of onset and the 
stressor(s) that are deemed to be the 
cause of the condition should be clearly 
indicated in the examination report.

8.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the veteran's claim of service 
connection for PTSD.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

10.  After the development requested 
above has been completed, the RO should 
again review the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


